Exhibit 10.5

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (“Agreement”) is entered
into as of May 16, 2006, by and between BioDelivery Sciences International,
Inc., a Delaware corporation (the “Company”) and CDC IV, LLC, a Delaware limited
liability company (the “Purchaser”).

R E C I T A L S:

WHEREAS, the Company entered into a certain Clinical Development and License
Agreement dated as of July 14, 2005 by and among the Company, Arius
Pharmaceuticals, Inc., a wholly-owned subsidiary of the Company and Purchaser,
an assignee of Clinical Development Capital LLC (“CDC”) (the “License
Agreement”); and

WHEREAS, the Company and Purchaser have amended the License Agreement pursuant
to that certain Amendment No. 2 to Clinical Development and License Agreement
dated the date hereof; and

WHEREAS, in connection with such amendment, the Company and Purchaser have
entered into a Securities Purchase Agreement, dated the date hereof (the
“Securities Purchase Agreement”); and

WHEREAS, this Agreement is made pursuant to the Securities Purchase Agreement
and amends and restates that certain Registration Rights Agreement, dated as of
July 14, 2005, by and between the Company and Purchaser, an assignee of CDC.

NOW THEREFORE, in consideration of the foregoing recitals and the nutual
promises and covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Company and the Purchaser hereby agree as follows:

(1) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings ascribed to them below. Additional capitalize terms not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement.

(a) “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the issuance of the Warrant, the Warrant Shares and any portion of the
Registrable Securities covered by the Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.



--------------------------------------------------------------------------------

(b) “Registrable Securities” shall mean any Shares and Warrant Shares issued or
issuable upon exercise of the Warrant, together with any securities issued or
issuable upon any stock split, dividend or other distribution, adjustment,
recapitalization or similar event with respect to the foregoing.

(c) “Registration Statement” means the registration statement required to be
filed under this Agreement, including the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

(d) “SEC” means the Securities and Exchange Commissions.

(e) “Securities Act” means The Securities Act of 1933, as amended, together with
all rules and regulations promulgated thereunder

(f) “Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the (i) Warrant issued in connection with the Securities Purchase
Agreement, and (ii) the Amended and Restated Warrant to purchase 601,120 shares
of the Company’s Common Stock, issued to Purchaser on February 15, 2006.

(2) Shelf Registration

(a) The Company shall use commercially reasonable efforts to cause to prepare
and file with the SEC a “Shelf” Registration Statement covering the resale of
all Registrable Securities for an offering to be made on a continuous basis
pursuant to Rule 415 on or prior to the 60th day following date hereof (the
“Filing Date”). The Registration Statement shall be on Form S-3 and shall
contain (except if otherwise directed by Purchaser) a “Plan of Distribution”
substantially in the form attached hereto as Exhibit A. Purchaser will furnish
to the Company in writing the information specified in Item 507 or 508 of
Regulation S-K, as applicable, of the Securities Act for use in connection with
the Registration Statement or prospectus or preliminary prospectus included
therein. Purchaser agrees to promptly furnish additional information required to
be disclosed in order to make the information previously furnished to the
Company by Purchaser not materially misleading. The Registration Statement shall
register the Registrable Securities for resale by the holders thereof.

(b) The Company shall use commercially reasonable efforts to cause the
Registration Statement to be declared effective by the SEC on or prior to the
date which is 60 days subsequent to the Filing Date, and shall use its best
efforts to keep the Registration Statement continuously effective under the
Securities Act until the earlier of (i) the date when all Registrable Securities
covered by such Registration Statement have been sold, or (i) two years from the
effective date of the Registration Statement (the “Effectiveness Period”).

 

2



--------------------------------------------------------------------------------

(c) The Company shall notify Purchaser in writing promptly (and in any event
within one business day) after receiving notification from the SEC that the
Registration Statement has been declared effective.

(d) Upon the occurrence of any Event (as defined below), as partial relief for
the damages suffered therefrom by the Purchaser (which remedy shall not be
exclusive of any other remedies which are available at law or in equity; and
provided further that the Purchaser shall be entitled to pursue an action for
specific performance of the Company’s obligations under Paragraph (2)(b) above
and any such actions at law, in equity, for specific performance or
otherwise shall not require the Purchaser to post a bond), the Company shall pay
to Purchaser, as liquidated damages and not as a penalty (it being agreed that
it would not be feasible to ascertain the extent of such damages with
precision), such amounts and at such times as shall be determined pursuant to
this Paragraph (2)(d). For such purposes, each of the following shall constitute
an “Event”:

(i) the Filing Date does not occur on or prior to the later of the 60th day
following the date hereof (such later date is defined herein as the “Filing
Default Date”), in which case the Company shall pay to Purchaser an amount in
cash equal to: (A) one and one-half percent (1.5%) of the aggregate purchase
price paid by Purchaser, on a pro-rata basis over a 30-day period; and (B) for
each successive 30-day period thereafter or any portion thereof until the Filing
Date, one-half percent (1.5%) of the aggregate purchase price paid by Purchaser,
on a pro-rata basis over a 30-day period, to be paid at the end of each 30-day
period; or

(ii) in the event the Registration Statement does not undergo a full review by
the SEC and the Registration Statement is not declared effective on or prior to
the date that is 90 days after the Filing Date (the “Required Effectiveness
Date”), in which case the Company shall pay to Purchaser an amount in cash equal
to: (A) for the first 30 days after such 90th day, one and one-half percent
(1.5%) of the aggregate purchase price paid by Purchaser (the purchase price
paid by Purchaser being equal to $7,000,000), on a pro-rata basis over a 30-day
period; and (B) for each successive 30-day period thereafter until the
Registration Statement is deemed effective, one and one-half percent (1.5%) of
the aggregate purchase price paid by Purchaser, on a pro rata basis over a
30-day period, at the end of each 30-day period.

(iii) in the event the Registration Statement undergoes a full review by the SEC
and the Registration Statement is not declared effective on or prior to the date
that is 120 days after the Filing Date (the “Required Effectiveness Date”), in
which case the Company shall pay to Purchaser an amount in cash equal to:
(A) for the first 30 days after such 120th day, one and one-half percent
(1.5%) of the aggregate purchase price paid by Purchaser (the purchase price
paid by Purchaser being equal to $7,000,000), on a pro-rata basis over a 30-day
period; and (B) for each successive 30-day period thereafter until the
Registration Statement is deemed effective, one and one-half percent (1.5%) of
the aggregate purchase price paid by Purchaser, on a pro rata basis over a
30-day period, at the end of each 30-day period.

 

3



--------------------------------------------------------------------------------

The payment obligations of the Company under this Section 2(d) shall be
cumulative and shall in no event exceed, in the aggregate, $1,400.000.

(3) Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) (i) prepare and file with the SEC such amendments, including post-effective
amendments, to the Registration Statement as may be necessary to keep the
Registration Statement continuously effective as to the Registrable Securities
for the Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond as promptly as
reasonably possible to any comments received from the SEC with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
possible provide the Placement Agent true and complete copies of all
correspondence from and to the SEC relating to the Registration Statement.

(b) Notify the Purchaser as promptly as reasonably possible, and (if requested
by the Purchaser) confirm such notice in writing no later than five (5) trading
days thereafter, of any of the following events: (i) the SEC notifies the
Company whether there will be a “review” of the Registration Statement; (ii) the
SEC comments in writing on the Registration Statement (in which case the Company
shall deliver to the Placement Agent a copy of such comments and of all written
responses thereto); (iii) the SEC or any other Federal or state governmental
authority in writing requests any amendment or supplement to the Registration
Statement or Prospectus or requests additional information related thereto;
(iv) if the SEC issues any stop order suspending the effectiveness of the
Registration Statement or initiates any action, claim, suit, investigation or
proceeding (a “Proceeding”) for that purpose; (v) the Company receives notice in
writing of any suspension of the qualification or exemption from qualification
of any Registrable Securities for sale in any jurisdiction, or the initiation or
threat of any Proceeding for such purpose; or (vi) the financial statements
included in the Registration Statement become ineligible for inclusion therein
or any statement made in the Registration Statement or Prospectus or any
document incorporated or deemed to be incorporated therein by reference is
untrue in any material respect or any revision to the Registration Statement,
Prospectus or other document is required so that it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(c) Use commercially reasonable efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement or (ii) any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(d) Promptly deliver to Purchaser, without charge, such reasonable number of
copies of the Prospectus or Prospectuses (including each form of prospectus)

 

4



--------------------------------------------------------------------------------

and each amendment or supplement thereto as Purchaser may reasonably request.
The Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by Purchaser in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(e) (i) In the time and manner required by NASDAQ, prepare and file with NASDAQ
an additional shares listing application covering all of the Registrable
Securities and a notification form regarding the change in the number of the
Company’s outstanding Shares; (ii) use commercially reasonable efforts,
regardless of listing or similar costs, to take all steps necessary to cause
such Registrable Securities to be approved for listing on NASDAQ as soon as
possible thereafter; (iii) provide to Purchaser notice of such listing; and
(iv) use commercially reasonable efforts, regardless of listing or similar
costs, to maintain the listing of such Registrable Securities on NASDAQ.

(f) Prior to any public offering of Registrable Securities, use its commercially
reasonable efforts to register or qualify or cooperate with the Purchaser in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as Purchaser requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
required for any such purpose to (i) qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not be otherwise
required to qualify but for the requirements of this Paragraph (3)(f), or
(ii) subject itself to taxation.

(g) Upon the occurrence of any event described in Paragraph (3)(b)(vi) above, as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the Company may suspend sales pursuant to the
Registration Statement for a period of up to sixty (60) days (unless the holders
of at least two-thirds of the Registrable Securities consent in writing to a
longer delay of up to an additional thirty (30) days) no more than once in any
twelve-month period if the Company furnishes to the holders of the Registrable
Securities a certificate signed by the Company’s Chief Executive Officer stating
that in the good faith judgment of the Company’s Board of Directors, (i) the
offering could reasonably be expected to interfere in any material respect with
any acquisition, corporate reorganization or other material transaction under
consideration by the Company or (ii) there is some other material development
relating to the operations or condition (financial or other) of the Company

 

5



--------------------------------------------------------------------------------

that has not been disclosed to the general public and as to which it is in the
Company’s best interests not to disclose such development; provided further,
however, that the Company may not so suspend sales more than once in any
calendar year without the written consent of the holders of at least two-thirds
of the Registrable Securities.

(h) Comply with all applicable rules and regulations of the SEC and NASDAQ in
all material respects.

(4) Registration Expenses. The Company shall pay (or reimburse the Purchaser
for) all fees and expenses incident to the performance of or compliance with
this Agreement by the Company, including without limitation (a) all registration
and filing fees and expenses, including without limitation those related to
filings with the SEC, NASDAQ and in connection with applicable state securities
or “Blue Sky” laws, (b) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities and of printing
copies of Prospectuses reasonably requested by the Purchaser), (c) messenger,
telephone and delivery expenses, (d) fees and disbursements of counsel for the
Company and fees and disbursements up to an aggregate of $5,000 of counsel for
Purchaser, and (e) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. Notwithstanding the foregoing, Purchaser shall pay any and all
costs, fees, discounts or commissions attributable to the sale of its respective
Registrable Securities.

(5) Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Purchaser, its
officers and directors, partners, members, agents, brokers and employees of each
of them, each Person who controls Purchaser (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, agents and employees of each such controlling
Person, and each underwriter of Registrable Securities, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, settlement costs and expenses, including without
limitation costs of preparation and reasonable attorneys’ fees (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, any
Prospectus or form of prospectus or in any amendment or supplement thereto, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, except to
the extent, but only to the extent, that (i) such untrue statements or omissions
are based upon information regarding Purchaser furnished in writing to the
Company by such Purchaser expressly for use therein, or to the extent that such
information related to Purchaser or such Purchaser’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by Purchaser expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(which shall, however, be deemed to include disclosure substantially in
accordance with the “Plan of Distribution” attached

 

6



--------------------------------------------------------------------------------

hereto), or (ii) in the case of an occurrence of an event of the type specified
in Paragraph (3)(b) above, the use by Purchaser of an outdated or defective
Prospectus after the Company has notified Purchaser in writing that the
Prospectus is outdated or defective and prior to the receipt by Purchaser of the
Advice contemplated in Paragraph (6) below. The Company shall notify the
Purchaser promptly of the institution, threat or assertion of any Proceeding of
which the Company is aware in connection with the transactions contemplated by
this Agreement.

(b) Indemnification by Purchaser. Purchaser shall indemnify and hold harmless
the Company, its directors, officers, agents and employees, and each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus or in any amendment or supplement thereto, or arising out of
or based upon any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information furnished in writing by Purchaser to the Company specifically for
inclusion in such Registration Statement or Prospectus or to the extent that
(i) such untrue statements or omissions are based upon information regarding
Purchaser furnished in writing to the Company by Purchaser expressly for use
therein, or to the extent that such information related to Purchaser or
Purchaser’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by Purchaser expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (which shall, however, be deemed to include
disclosure substantially in accordance with the “Plan of Distribution” attached
hereto), or (ii) in the case of an occurrence of an event of the type specified
in Paragraph (3)(b) above, the use by Purchaser of an outdated or defective
Prospectus after the Company has notified Purchaser in writing that the
Prospectus is outdated or defective and prior to the receipt by Purchaser of the
Advice contemplated in Paragraph (6) below. In no event shall the liability of
Purchaser hereunder be greater in amount than the dollar amount of the net
proceeds received by Purchaser upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof, provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that such failure shall have prejudiced the Indemnifying
Party. An Indemnified Party shall have the right to employ

 

7



--------------------------------------------------------------------------------

separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed
in writing to pay such fees and expenses; or (ii) the Indemnifying Party shall
have failed promptly to assume the defense of such Proceeding and to employ
counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (iii) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party; provided,
however, that in the event that the Indemnifying Party shall be required to pay
the fees and expenses of separate counsel, the Indemnifying Party shall only be
required to pay the fees and expenses of one separate counsel for such
Indemnified Party or Parties. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding affected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding. All fees
and expenses of the Indemnified Party (including reasonable fees and expenses to
the extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten trading days of written notice
thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

(d) Contribution. If a claim for indemnification under Paragraph (5)(a) or
(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Paragraph (5)(c), any

 

8



--------------------------------------------------------------------------------

reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Paragraph 5(d) was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Paragraph (5)(d) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provision of this Paragraph (5)(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

(6) Dispositions. Purchaser agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration Statement.
Purchaser further agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Paragraphs (3)(b), Purchaser
will discontinue disposition of such Registrable Securities under the
Registration Statement until Purchaser’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Paragraph (3)(g), or until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

(7) No Piggy-Back on Registrations. Neither the Company nor any of its security
holders may include securities of the Company in the Registration Statement
other than the Registrable Securities, and the Company shall not after the date
hereof enter into any agreement providing any such right with respect to the
Registration Statement to any of its security holders.

(8) Piggy-Back Registrations. If at any time during the Effectiveness Period,
other than any suspension period referred to in Paragraph (3)(g), there is not
an effective Registration Statement covering all of the Registrable Securities
and the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity

 

9



--------------------------------------------------------------------------------

securities, other than (i) on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, or on any other form that does not permit secondary sales, or
(ii) under any registration filed on behalf of Laurus Master Fund, Ltd. or its
successors or assigns, then the Company shall send to Purchaser written notice
of such determination and if, within fifteen (15) days after receipt of such
notice, Purchaser shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities not
already covered by an effective Registration Statement such Purchaser requests
to be registered. If the managing underwriter advises the Company that marketing
considerations require a limitation on the number of shares offered pursuant to
any registration statement, then any limitation on the sale of shares shall be
imposed pro rata among all stockholders who are entitled to include shares in
such registration statement according to the number of shares requested to be
included in such registration statement, provided that shares to be included
that do not have contractual registration rights shall be first excluded.

(9) Rule 144. For a period of two years following the date hereof, the Company
agrees with each holder of Registrable Securities to:

(a) use its best efforts to comply with the requirements of Rule 144(c) under
the Securities Act with respect to current public information about the Company;

(b) use its best efforts to file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act (at any time it is subject to such reporting requirements); and

(c) furnish to any holder of Registrable Securities upon request (i) a written
statement by the Company as to its compliance with the requirements of said Rule
144(c) and the reporting requirements of the Securities Act and the Exchange Act
(at any time it is subject to such reporting requirements), (ii) a copy of the
most recent annual or quarterly report of the Company, and (iii) such other
reports and documents of the Company as such holder may reasonably request to
avail itself of any similar rule or regulation of the SEC allowing it to sell
any such securities without registration.

(10) Miscellaneous.

(a) Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
giving effect to principles of conflicts of law or choice of law that would
cause the laws of any other jurisdiction to apply.

(b) Amendment and Waiver. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only upon the written consent of
both the Company and Purchaser.

 

10



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement constitutes the entire agreement between
the parties relative to the specific subject matter hereof. Any previous
agreement among the parties relative to the specific subject matter hereof is
superseded by this Agreement.

(d) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified; (b) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) the next business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address or facsimile number set forth on Schedule A hereof and to
Purchaser at the address or facsimile number set forth on Schedule A attached
hereto or at such other address as the Company or Purchaser may designate by ten
(10) days’ advance written notice to the other parties hereto.

(e) Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

(f) Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one (1) and the same instrument.

(g) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors and assigns of the parties hereto.

(h) Specific Performance. The parties hereto hereby declare that it is
impossible to measure in money the damages that will accrue to a party hereto,
or to their heirs, personal representatives, successors or assigns, by reason of
a failure to perform any of the obligations under this Agreement and agree that
the terms of this Agreement shall be specifically enforceable. If any party
hereto, or his heirs, personal representatives, or successors or assigns,
institutes any action or proceeding to specifically enforce the provisions
hereof, any person against whom such action or proceeding is brought hereby
waives the claim or defense therein that such party or such personal
representative has an adequate remedy at law, and such person shall not offer in
any such action or proceeding the claim or defense that such remedy at law
exists.

(i) Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first set forth above.

 

COMPANY:

BIODELIVERY SCIENCES INTERNATIONAL, INC.

By:

 

/s/  Mark A. Sirgo

Name:

  Mark A. Sirgo

Title:

  President and CEO PURCHASER: CDC IV, LLC

By:

 

/s/  Jan Leschly

Name:

  Jan Leschly

Title:

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

NOTICES

If to the Company:

BioDelivery Sciences International, Inc.

2501 Aerial Center Parkway, Suite 205

Morrisville, NC 27560

Facsimile: 919-653-5161

Attention: Mark A. Sirgo, Pharm.D.

with a copy to:

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail

Suite 300

Raleigh, NC 27607

Attention: Larry E. Robbins

If to the Purchaser:

CDC IV LLC

[47 Hulfish Street, Suite 310

Princeton, NJ 08542

Facsimile: 609-683-5787

Attention: Chief Financial Officer, and David R. Ramsay]

with a copy to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, NJ 08540

Facsimile: 609.919.6701

Attention: Denis Segota, Esq.



--------------------------------------------------------------------------------

Exhibit A

Plan of Distribution

The Selling Stockholders and any of their pledges, assignees, donees selling
shares received from such Selling Stockholders as a gift, and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Stockholders may use any one or more of the
following methods when selling shares:

 

•      ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

•      block trades in which the broker-dealer will attempt to sell the shares
as agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

•      purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

•      an exchange distribution in accordance with the rules of the applicable
exchange;

 

•      privately negotiated transactions;

 

•      broker-dealers may agree with the Selling Stockholders to sell a
specified number of such shares at a stipulated price per share;

 

•      a combination of any such methods of sale; and

 

•      any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, if available, rather than under this
prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

The Selling Stockholders who are registered broker-dealers are deemed to be
“underwriters” within the meaning of the Securities Act. In addition, Selling
Stockholders who are affiliates of registered broker-dealers may be deemed to be
“underwriters” within the meaning of the Securities Act if such Selling
Stockholder (i) did not acquire the shares of Common Stock in the ordinary
course of business or (ii) had any agreement or understanding, directly or
indirectly, with any person to distribute the shares of Common Stock. In such
event,



--------------------------------------------------------------------------------

any commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act, and such Selling Stockholders
may be subject to certain additional regulations and statutory liabilities under
the Securities Act and Exchange Act. To our knowledge and based upon information
we received from the Selling Stockholders, (i) each Selling Stockholder that is
a registered broker-dealer or affiliated with a registered broker-dealer
acquired the shares of Common Stock in the ordinary course of business,
(ii) such Selling Stockholder did not have any agreement or understanding,
directly or indirectly, with any person to distribute the shares of common
stock, and (iii) no such Selling Stockholder received any securities as
underwriting compensation. We are also not aware of any underwriting plan or
agreement, underwriters’ or dealers’ compensation, or passive market making or
stabilizing transactions involving the purchase or distribution of these
securities

The Company is required to pay all fees and expenses incident to the
registration of the shares, including certain fees and disbursements of counsel
to the Selling Stockholders. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

To the extent required, the Company will amend or supplement this prospectus to
disclose material arrangements regarding the plan of distribution.

To comply with the securities laws of certain jurisdictions, registered or
licensed brokers or dealers may need to offer or sell the shares offered by this
prospectus. The applicable rules and regulations under the Securities Exchange
Act of 1934, as amended, may limit any person engaged in a distribution of the
shares of common stock covered by this prospectus in its ability to engage in
market activities with respect to such shares. A selling stockholder, for
example, will be subject to applicable provisions of the Exchange Act and the
rules and regulations under it, which provisions may limit the timing of
purchases and sales of any shares of common stock by that selling stockholder.

 

2